 
Exhibit 10.3
 
FORBEARANCE AND MODIFICATION AGREEMENT
 
This Forbearance and Modification Agreement (this “Agreement") is made as of May
30, 2014 by and among Ranor, Inc., a Delaware corporation, having a place of
business and mailing address of 1 Bella Drive, Westminster, MA 01473-1058 (the
“Borrower”), TechPrecision Corporation, a Delaware corporation, having a place
of business and mailing address of 3477 Corporate Parkway - Suite 140, Center
Valley, PA 18034 (the "Guarantor”) and Santander Bank, N.A. (formerly known as
Sovereign Bank), a national banking association, with a place of business at 75
State Street, Boston, MA 02109 (the "Lender").
 
Reference is hereby made to the following documents relating to the issuance of
certain Massachusetts Development Finance Agency Revenue Bonds (hereinafter
collectively referred to as the “Loan Documents”) by and among the Borrower and
the Guarantor (collectively, the "Obligors") and the Lender, including, without
limitation, the following:
a.           A certain Bond Purchase Agreement among the Lender, the Obligors
and Massachusetts Development Finance Agency dated on or about December 30,
2010;
b.           Massachusetts Development Finance Agency Revenue Bonds, Ranor
Issue, Series 2010A, in the principal amount of $4,250,000.00 (the “Series A
Bonds”);
c.           Massachusetts Development Finance Agency Revenue Bonds, Ranor
Issue, Series 2010B, in the principal amount of $1,950,000.00 (the “Series B
Bonds”);
d.           A certain Mortgage, Loan and Security Agreement among the Lender,
the Borrower and Massachusetts Development Finance Agency, recorded with the
Worcester County Registry of Deeds at Book 7331, Page 96 (the “Mortgage”);
e.           A certain Collateral Assignment of Leases and Rents among the
Lender and the Borrower, recorded with the Worcester County Registry of Deeds at
Book 7331, Page 178;
f.            A certain Depository Account, Security and Pledge Agreement
between the Lender and the Borrower relating to a demand deposit account
numbered 41300001280;
g.           A certain Guaranty executed by the Guarantor dated on or about
December 30, 2010;
h.           A certain ISDA 2002 Master Agreement, and confirmations of trades
issued thereunder; and
i.            A certain Forbearance and Modification Agreement dated on or about
January 16, 2014 (the “First Forbearance Agreement”).
 
The Obligors acknowledge and agree that as a result of the Borrower’s failure to
pay its indebtedness to the Lender arising under the Loan Documents on or before
the Forbearance Termination Date specified in the First Forbearance Agreement,
all such indebtedness is due and payable in full. The Borrower acknowledges and
agrees that the Lender has no obligation to make additional loans or otherwise
extend credit to the Borrower under the Loan Documents or otherwise. The
Borrower has requested that the Lender forbear from exercising its rights and
remedies under the Loan Documents, and the Lender agrees to do so until the
Forbearance Termination Date (as hereinafter defined) upon the following terms
and conditions:
 
1           Ratification of Existing Agreements. All of the Obligors'
obligations, indebtedness and liabilities to the Lender as evidenced by or
otherwise arising under the Loan Documents and this agreement (the
“Indebtedness”), except as otherwise expressly modified in this Agreement upon
the terms set forth herein and therein, are, by the Obligors' execution of this
Agreement, ratified and confirmed in all respects by the Obligors. By the
Obligors' execution of this Agreement, the Obligors represent and warrant that
no counterclaim, right of set-off or defense of any kind exists or is
outstanding with respect to the Indebtedness.
 
2           Forbearance Obligations.
2.1           The Lender agrees to forbear from accelerating the payment the
Indebtedness and instituting proceedings to enforce its rights and remedies
under the Loan Documents until that date (the "Forbearance Termination Date")
which is defined as the earliest to occur of:




 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
2.1.1           June 30, 2014;
2.1.2           an Event of Default under the Loan Documents (other than those
Events of Default now existing, any existing defaults not having been waived
hereunder);
2.1.3           the failure of the Obligors to comply with the terms of this
Agreement;
2.1.4           the initiation of any federal or state bankruptcy, insolvency or
similar proceeding by or against the Obligors;
2.1.5           the commencement of litigation or legal proceedings by the
Obligors against the Lender or any of its affiliates; or
2.1.6           the failure of the Obligors to comply with any term or condition
of any other agreement, document or instrument evidencing any other indebtedness
to the Lender.
2.2           Upon the termination of the Lender's forbearance obligations
hereunder, the Lender shall be free in its sole and absolute discretion to
proceed to enforce any or all of its rights and remedies under or in respect of
the Loan Documents and applicable law. All of the Obligors' obligations and
liabilities to the Lender hereunder (including without limitation the Obligors'
payment obligations) shall survive the Forbearance Termination Date, and all of
such obligations are secured under the Loan Documents and any other documents,
instruments or agreements pursuant to which the Obligors may, from time to time,
grant to the Lender collateral security for the Obligors' obligations to the
Lender.
 
3           Interest.
3.1           Notwithstanding anything to the contrary set forth in the Loan
Documents, the outstanding principal amounts owing from the Borrower to the
Lender pursuant to the Series A Bonds and the Series B Bonds shall bear interest
after June 1, 2014 at an interest rate per annum equal to the sum of: (a) one
month LIBOR plus, (b) 5.75% times 0.65;. Interest shall continue to be payable
at the times and in the manner set forth in the Loan Documents.
3.2           Notwithstanding any provisions of the Loan Documents to the
contrary, upon the occurrence of the Forbearance Termination Date the
outstanding principal balance of the Series A Bonds and the Series B Bonds shall
bear interest at an interest rate per annum equal to the sum of: (a) one month
LIBOR plus, (b) 10.0% times 0.65.
 
4           Financial Reports. The Borrower shall continue to provide to the
Lender all financial reports and other information required to be provided under
the Loan Documents. The Obligors shall at any time or from time to time execute
and deliver such further instruments, and take such further action as the Lender
may reasonably request, in each case further to effect the purposes of this
Agreement and the Loan Documents.
 
5           Covenants. Without any prejudice or impairment whatsoever to any of
the Lender's rights and remedies contained in the Loan Documents, the Obligors
covenant and agree with the Lender as follows:
5.1           Notwithstanding anything to the contrary set forth in any of the
Loan Documents, the Obligors agree to pay in full in cash the Indebtedness on
the Forbearance Termination Date.
5.2           The Obligors shall comply and continue to comply with all of the
terms, covenants and provisions contained in the Loan Documents, except as such
terms, covenants and provisions are expressly modified by this Agreement upon
the terms set forth herein.
5.3           The Loan Agreement is hereby amended by deleting therefrom Section
5.10(a), and substituting therefor the words, “Intentionally omitted.”
5.4           The Loan Agreement is hereby amended by deleting therefrom Section
5.10(b), and substituting therefor the words, “Intentionally omitted.”
5.5           The Loan Agreement is hereby amended by deleing therefrom Section
5.10(c), and substituting therefor, the following:
 
“(c) Leverage Ratio. Borrower will not permit its Leverage Ratio to be greater
than 1.75 to 1.0, at any time, tested quarterly.”
 
6           Subordination of Security Interest in Equipment. The Lender agrees
that it will subordinate its security interest in the Borrower’s machinery and
equipment and the related patent and licensing agreement to a security interest
to be granted to a new lender, upon satisfaction of the following conditions:




 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
6.1           As of the date of closing, the Forbearance Termination Date shall
not have occurred;
6.2           Any and all documents providing for the subordination of the
Lender’s security interest or otherwise affecting its rights shall be
satisfactory to the Lender in its sole discretion;
6.3           The new financing shall be in the amount of $4,150,000.00, of
which not less than $2,647,000.00 shall be paid to the Lender to reduce the
outstanding balance of the Indebtedness;
6.4           The remaining proceeds of the financing transaction (the
“Surplus”) shall be held by the Lender as additional collateral to secure
payment of the Indebtedness; and
6.5           In the Lender’s discretion, the Lender shall make disbursements to
the Borrower of some or all of the Surplus to pay the Borrowers ordinary and
necessary expenses incurred in the ordinary course of business.
 
7           Forbearance Fee. The Borrower shall pay to the Lender a
non-refundable forbearance fee equal to $30,000.00 (the "Forbearance Fee"),
which shall be deemed fully earned by the Lender upon the execution hereof. The
Forbearance Fee shall be payable on the earlier to occur of the Forbearance
Termination Date or payment of the Indebtedness in full. In the event that the
Indebtedness is paid in full on or before June 15, 2014, payment of one-half of
the Forbearance Fee shall be waived by the Lender.
 
8           Expenses. The Obligors agree to pay to the Lender upon demand (a) an
amount equal to any and all out-of-pocket costs or expenses (including legal
fees and disbursements) incurred or sustained by the Lender in connection with
the preparation of this Agreement and all related matters and (b) from time to
time after the Forbearance Termination Date, any and all out-of-pocket costs or
expenses (including legal fees and disbursements and reasonable consulting,
accounting, appraisal and other similar professional fees and expenses)
hereafter incurred or sustained by the Lender in connection with the
administration of credit extended by the Lender to the Borrower or the
preservation of or enforcement of any rights of the Lender under this Agreement
and the Loan Documents or in respect of any of the Obligors' other obligations
to the Lender.
 
9           Partial Payment Not Waiver. Any partial payments made by the
Borrower or the Guarantor or any other party on behalf of the Borrower or the
Guarantor and accepted by the Lender will not constitute a waiver of any
default, waiver of demand, or waiver of any other right held by the Lender under
the Loan Documents or this Agreement. Except as otherwise modified or amended by
this Agreement, all of the terms of the Loan Documents shall remain in full
force and effect and are expressly ratified and confirmed by the Borrower and
the Guarantor.
 
10           No Waiver. Except as otherwise expressly provided for in this
Agreement, nothing in this Agreement shall extend to or affect in any way any of
the Obligors' obligations or any of the rights of the Lender and remedies of the
Lender arising under the Loan Documents, and the Lender shall not be deemed to
have waived any or all of such rights or remedies with respect to any Event of
Default or event or condition which, with notice or the lapse of time, or both
would become an Event of Default under the Loan Documents and which upon the
Obligors' execution and delivery of this Agreement might otherwise exist or
which might hereafter occur.
 
11           Release of the Lender. By execution of this Agreement, the Borrower
and the Guarantor jointly and severally acknowledge and confirm that they do not
have any offsets, defenses or claims against the Lender, or any of its officers,
agents, directors or employees whether asserted or unasserted. To the extent
that they may have such offsets, defenses or claims, the Borrower and the
Guarantor and each of their respective successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as
applicable, jointly and severally, release and forever discharge the Lender, its
subsidiaries, affiliates, officers, directors, employees, agents, attorneys,
successors and assigns, both present and former (collectively the "Lender
Affiliates") of and from any and all manner of action and actions, cause and
causes of action, suits, debts, controversies, damages, judgments, executions,
claims and demands whatsoever, asserted or unasserted, in law or in equity which
against the Lender and/or the Lender Affiliates they ever had, now have or which
any of the Borrower’s or the Guarantor’s successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as
applicable, both present and former ever had or now has, upon or by reason of
any manner, cause,


 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 

 
causes or thing whatsoever, including, without limitation, any presently
existing claim or defense whether or not presently suspected, contemplated or
anticipated.
 
12           Waiver of Requirement of Prejudgment Bond. In the event of
litigation between the Lender and any Obligor in which the Lender seeks
injunctive or other equitable relief, each of the Obligors waives any and all
rights to require the Lender to provide or furnish a bond or other surety in
connection with the issuance of preliminary or permanent injunctive or other
equitable relief under Rule 65 of the Federal Rules of Civil Procedure and under
any similar rule or provision of the laws or rules of procedure adopted in any
jurisdiction wherein the Lender may seek to enforce tis rights.
 
13           Voluntary Agreement. The Obligors represent and warrant that they
are represented by legal counsel of their choice, are fully aware of the terms
contained in this Agreement and have voluntarily and without coercion or duress
of any kind, entered into this Agreement and the documents executed in
connection with this Agreement.
 
14           Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be deemed to have
been given when delivered personally to the party designated to receive such
notice or, on the third business day after the same is sent by certified mail,
postage and charges prepaid, directed to the following addresses or to such
other or additional addresses as any party might designate by written notice to
the other parties:
 
To the Lender:
With a copy to the Lender’s counsel:



John P. Bowen, Vice President
Santander Bank, N.A. MA1-WCM-0301
446 Main Street
Worcester, MA 01608
Bertin C. Emmons, Senior Counsel
Santander Bank, N. A.
NH1-CBO-0410
125 Main Street
Salem, NH 03079

 
To the Borrower:
To the Guarantor:
   
Ranor, Inc.
TechPrecision Corporation
1 Bella Drive
3477 Corporate Parkway - Suite 140
Westminster, MA 01473-1058
Center Valley, PA 18034
Attention: Robert Francis, President
Attention: Richard Fitzgerald, CFO

 
15           Entire Agreement; Binding Affect. This Agreement constitutes the
entire and final agreement among the parties and there are no agreements,
understandings, warranties or representations among the parties except as set
forth herein. This Agreement will inure to the benefit and bind the respective
heirs, administrators, executors, representatives, successors and permitted
assigns of the parties hereto.
 
16           Severability. If any clause or provision of this Agreement is
determined to be illegal, invalid or unenforceable under any present or future
law by the final judgment of a court of competent jurisdiction, the remainder of
this Agreement will not be affected thereby. It is the intention of the parties
that if any such provision is held to be invalid, illegal or unenforceable,
there will be added in lieu thereof a provision as similar in terms to such
provision as is possible, and that such added provision will be legal, valid and
enforceable.
 
17           Headings. All headings contained in this Agreement are for
reference purposes only and are not intended to affect in any way the meaning or
interpretation of this Agreement.
 
18           Governing Law. This Agreement is executed and delivered in the
Commonwealth of Massachusetts and it is the desire and intention of the parties
that it be in all respects interpreted according to the laws of the Commonwealth
of Massachusetts. The Obligors specifically and irrevocably
 
 

 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
consent to the jurisdiction and venue of the federal and state courts of the
Commonwealth of Massachusetts with respect to all matters concerning this
Agreement or the Loan Documents or the enforcement of any of the foregoing. The
Obligors agree that the execution and performance of this Agreement shall have a
Commonwealth of Massachusetts situs and accordingly, the Obligors consent to
personal jurisdiction in the Commonwealth of Massachusetts.
 
19           Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original document, but all of which will constitute a
single document. This document will not be binding on or constitute evidence of
a contract between the parties until such time as a counterpart of this document
has been executed by each of the parties and a copy thereof delivered to each
party under this Agreement.
 
20           Amendment. Neither this Agreement nor any of the provisions hereof
can be changed, waived, discharged or terminated, except by an instrument in
writing signed by the parties against whom enforcement of the change, waiver,
discharge or termination is sought.
 
21           WAIVER OF JURY TRIAL. THE OBLIGORS KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE UNDERLYING TRANSACTIONS. THE OBLIGORS CERTIFY THAT NEITHER THE
LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT OF ANY SUCH SUIT,
SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
 
22           Restriction on Assignment. The Obligors may not assign any
obligations hereunder or under any related agreement to any person without the
prior written consent of the Lender. The Lender may without notice to or consent
of any person, sell, assign, grant a participation in or otherwise dispose of
all or any portion of the Note, the Agreement and the related agreements. In
connection therewith, the Lender may disclose to a prospective purchaser,
assignee, participant or transferee any information possessed by the Lender
relating to the loan and the collateral securing the loan.
 
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK. THE SIGNATURE PAGE FOLLOWS.]
 
 
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
 
 
Witness:
 
RANOR, INC.
      /s/ James Marx  
By:  /s/ Robert Francis
   
Robert Francis, President
         
TECHPRECISION CORPORATION
      /s/ Danny Khouly  
By:  /s/ Richard Fitzgerald
   
Richard Fitzgerald, CFO
         
SANTANDER BANK, N.A.
      /s/ Claudine M. Tikoian  
By:  /s/ John P. Bowen
   
John P. Bowen, Vice President


 
 
 
 Page 6 of 6

--------------------------------------------------------------------------------